Citation Nr: 1038584	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for oral laryngeal cancer, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2008 rating decision in which the RO denied service 
connection for oral laryngeal cancer.  In July 2008, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in January 2009, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2009.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Competent, persuasive medical evidence indicates that the 
Veteran does not have cancer of the larynx.

3.  While the Veteran served in Vietnam during the Vietnam era, 
and is, thus, presumed to have been exposed to herbicides 
(including Agent Orange) during service, his diagnosed oral 
cancer is not among the disabilities recognized by VA as 
etiologically related to herbicide exposure.

4.  Squamous cell carcinoma of the oral cavity was first 
diagnosed many years after the Veteran's discharge from service, 
and there is no competent evidence or opinion that there exists a 
medical relationship between the Veteran's current oral cancer 
and service.






CONCLUSION OF LAW

The criteria for service connection for oral laryngeal cancer, to 
include as due to herbicide exposure, are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112. See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection for oral laryngeal cancer, what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations.  The May 2008 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the February 2008 letter-which 
meets the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the report of an April 2008 VA examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim for service connection for oral laryngeal cancer 
is warranted.

The Board acknowledges that the Veteran has not undergone VA 
examination to obtain a medical nexus opinion regarding his oral 
cancer.  However, as explained in more detail below, oral cancer 
was not diagnosed until many years post service, and there is no 
medical suggestion whatsoever that the claimed oral cancer is 
related to herbicide exposure, as alleged.  As the current record 
does not reflect even a prima facie claim for service connection 
for oral cancer, VA is not required to obtain a medical opinion 
commenting upon the etiology of this claimed disability.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the claim on appeal, at this juncture. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

In his January 2008 claim for service connection, the Veteran 
asserted that he had oral laryngeal cancer due to Agent Orange 
exposure during service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, certain, 
identified diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is 
no record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  

Thus, a presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) or, alternatively, a 
veteran without Vietnam service with competent evidence of 
herbicide exposure, who develops one of the identified 
conditions.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically been determined that 
a presumption of service connection is warranted.  See 59 Fed. 
Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Considering the claim for service connection in light of the 
governing legal authority, the Board finds that the criteria for 
service connection for oral laryngeal cancer, to include as due 
to Agent Orange exposure, are not met.

As the Veteran had Vietnam service during the Vietnam Era, he is 
presumed to have been exposed to herbicides, to include Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).   The Veteran has a 
current diagnosis of squamous cell carcinoma of the oral cavity; 
however, oral cancer is not among the disabilities recognized by 
VA (and listed in section 3.309(e)) as etiologically related to 
herbicide exposure.  

While cancers of the respiratory system (cancer of the lung, 
bronchus, larynx or trachea) are recognized as presumptive 
diseases pursuant to 38 C.F.R. § 3.309(e), the Veteran does not 
have a current diagnosis of laryngeal cancer (or any other 
respiratory cancer).  According to VA outpatient treatment 
records, a lesion was first discovered on the right floor of the 
Veteran's tongue in December 2007.  The Veteran underwent a 
biopsy, which revealed squamous cell carcinoma.  Subsequently, he 
was treated with a right neck dissection, extraction of his 
teeth, and radiation therapy.  

The Veteran was afforded a VA examination in April 2008 to 
establish the site of the Veteran's cancer.  On examination, the 
Veteran complained of mild soreness in the mouth and pharyngeal 
area.  The diagnosis was serious otitis and status post squamous 
cell carcinoma, right floor of mouth, treated with a partial 
mandibulectomy and right neck dissection in January 2008.  The 
examiner also noted mucositis of the oral and pharyngeal mucosa 
and a scar on the right neck (due to the partial mandibulectomy).  
Examination revealed nose, nasopharynx, and larynx within normal 
limits.  The examiner opined that the type of neoplasm was 
squamous cell carcinoma of the mouth and the site of origin of 
the neoplasm was the right floor of the mouth.  No cancer of the 
larynx, throat, bronchus, or trachea was noted.

The Board points out that the VA examiner's opinion constitutes 
the only competent opinion to address whether the Veteran has 
been diagnosed with laryngeal cancer, and that neither the 
Veteran nor his representative have presented or identified any 
contrary, competent evidence or opinion.  Additionally, the VAMC 
outpatient treatment records do not reflect any symptoms, 
diagnosis or treatment of laryngeal cancer.

As the Veteran has not been diagnosed with a disease listed among 
those recognized by VA as etiologically related to herbicide 
exposure, presumptive service connection, on the basis of such 
exposure, is not warranted.  

Furthermore, while the presumptions are not intended to preclude 
a veteran from establishing service connection on any other basis 
(see, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
and Brock v. Brown, 10 Vet. App. 155, 162-64 (1997)), here, the 
Board finds that the record presents no other basis for a grant 
of service connection for oral laryngeal cancer.

Oral cancer was not shown in service.  The Veteran's service 
treatment records reflect no mouth or throat problems during 
service.  The report of the Veteran's June 1972 separation 
examination reflects a normal clinical evaluation of the mouth 
and throat.  As discussed in more detail below, the first 
recorded diagnosis of oral cancer was not until December 2007, 25 
years after service.

The Board points out that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  The Board further notes that there is no medical 
evidence or opinion currently of record that supports the 
Veteran's claim that his oral cancer is related to service, to 
include presumed in-service herbicide exposure, and neither he 
nor his representative has presented or identified any such 
existing evidence or opinion.  

Thus, while the Board acknowledges that the Veteran did serve in 
Vietnam during the Vietnam Era and is thus presumed to have been 
exposed to certain herbicides, including Agent Orange, there is, 
regretfully, no basis upon which to award service connection, as 
sought.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the Veteran's assertions as well as 
those advanced by his representative, on his behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  The matters of current disability and medical nexus upon 
which this claim turns are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter such as whether the 
Veteran has been diagnosed with laryngeal cancer or whether the 
Veteran's oral cancer is medically related to service.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that service 
connection for claimed oral laryngeal cancer, to include as due 
to herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports a finding that the Veteran's oral 
cancer is related to service, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for claimed oral laryngeal cancer, to include 
as due to herbicide exposure.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


